DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it begins with the phrase: “The present invention” which is inherent to a patent application.  It is recommended to delete: “The present invention relates to the technical field of crop harvesting machinery, in particular to” and begin the abstract with: “An automatic harvesting and collecting device...” 
 Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, page 2, final 2 lines states that the collecting device is configured to collect and bundle the sisal hemp leaves. The specification does not describe how the leaves are bundled in a way that enables one of ordinary skill in the art to make the invention; it is unclear how bundling belt 1-5 (specification page 22, paragraph 2, lines 2-5) is to be configured with collecting device 14-1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim(s) are replete with indefinite language too numerous for proper examination as the metes and bounds of the claim limitations cannot be determined. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Below is a listing of rejections under 35 U.S.C 112, however, this list is not exhaustive and the claims must be revisited and revised to conform to current US practice. 


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “far away” in claim 1 (page 2, paragraph 2, line 2) is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “far away” in claim 5 (line 5) is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation "the up-and-down movement" in paragraph 2 line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the omnidirectional rotation" in paragraph 2 line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary (US 20180146618 A1) in view of Hong (KR 100667220 B1), Pellenc (US 4975016 A), and Sun (CN 108834548 A).

Regarding claim 1, Elazary discloses an automatic harvesting and collecting device for sisal hemp leaves, comprising a forward-and-backward moving assembly (extendable arm 660), an up-and-down moving assembly (lift 640), a steering device (630), a braking mechanism (630, paragraph 0054), a mechanical vision sensor device (camera 620), a vehicle traveling and controlling device (630, paragraph 0054), an omnidirectional automatic positioning and rotating device (a joint, paragraph 0060), an end effector (650), a collecting device (storage bay 670), a master control box (a processor, not shown, paragraph 47), an image processing system (processor), a storage battery (610) and a frame (605), 
wherein the forward-and-backward moving assembly, the up-and-down moving assembly, the steering device, the shearing and clamping device, the braking mechanism, the mechanical vision sensor device, the vehicle traveling and controlling device, the omnidirectional automatic positioning and rotating device, the shearing and clamping device, the shearing and clamping control rod, the collecting device, the master control box and the storage battery are all mounted on the frame (see Fig. 6); 
the omnidirectional automatic positioning and rotating device is mounted on the up-and-down moving assembly (Fig.6-8-5); the up-and-down moving assembly (640) is configured to control the up-and-down movement of the omnidirectional automatic positioning and rotating device (paragraph 0053); the forward-and-backward moving assembly (660) is mounted on the omnidirectional automatic positioning and rotating device; the end effector (650) is mounted on the forward-and-backward moving assembly (660) used for driving the end effector to move forward and backward; the omnidirectional automatic positioning and rotating device is used for driving the omnidirectional rotation of the forward-and-backward moving assembly, so as to drive the omnidirectional rotation of the end effector; the vehicle traveling and controlling device is configured to control the frame (605) to move forward and backward; the steering device (630) is configured to control the steering of the frame; the braking mechanism (para. 0054) is arranged on the steering device and is configured to brake the frame (605); 
the mechanical vision sensor device (620) is mounted on the forward-and-backward moving assembly; the image processing system is mounted in the master control box; the mechanical vision sensor device is configured to acquire image signals of positions of the sisal hemp leaves and transmit the signals to the image processing system, thereby obtaining the position information of the sisal hemp leaves; according to the position information of the sisal hemp leaves obtained by the image processing system, the master control box can control the forward-and-backward moving assembly, the up-and-down moving assembly and the omnidirectional automatic positioning and rotating device to adjust the orientation and angle of the end effector, then control the end effector to harvest and collect the sisal hemp leaves automatically (paragraphs 0050-53); 
the storage battery is connected with the master control box, and is configured to provide energy for the forward-and-backward moving assembly, the up-and-down moving assembly, the mechanical vision sensor device, the vehicle traveling and controlling device, the omnidirectional automatic positioning and rotating device, the end effector and the master control box (paragraph 0048).

Elazary does not disclose wherein the end effector is a shearing and clamping device configured to clamp and shear the sisal hemp leaves. In the same field of endeavor, Hong discloses a harvesting arm having an end effector (300) with a shearing mechanism (330) and clamping mechanism (320). It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Elazary with an end effector having both shearing and clamping mechanisms, as disclosed by Hong, as an alternative design for the same harvester. 

Elazary does not disclose a shearing and clamping control rod, the shearing and clamping control rod is mounted at one end of the forward-and-backward moving assembly far away from the shearing and clamping device, and is configured to manually control and adjust the forward-and-backward moving assembly, the up-and-down moving assembly and the omnidirectional automatic positioning and rotating device, thereby controlling the shearing and clamping device to manually harvest and collect the sisal hemp leaves. In the same field of endeavor, Pellenc teaches a picking arm (2) that is completely automatic, although manual control by an operator may be possible at any time (col. 6 lines 49-52). Also, in the same field of endeavor, Sun discloses a control rod (handle 22) mounted on a moving assembly that positions a picking arm and actuates an end effector (30) for picking (with hand switch 221). In view of the teaching by Pellenc that it is known to provide a harvester with both automatic harvesting and manual control, it would be obvious to one of ordinary skill in the art to provide Elazary with a shearing and clamping control rod, as disclosed by Sun, as a way of providing a manual harvesting mode. 


Allowable Subject Matter

It appears that claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, however further review of the claim language is needed to determine patentability due to the numerous 35 U.S.C 112 issues as noted above.  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2020174546 A discloses a camera attached to the end of a picking arm for autonomous control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         



/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671